         Case 20-11542-KHK                          Doc 21           Filed 10/08/20 Entered 10/08/20 11:26:08                 Desc Main
                                                                    Document      Page 1 of 6                                              10/08/20 11:06AM




                                                            UNITED STATES BANKRUPTCY COURT
                                                              EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

Name of Debtor(s):                   Jose Eduardo Azero                                                 Case No: 20-11542

This plan, dated         October 8, 2020            , is:

                                the first Chapter 13 plan filed in this case.
                                a modified Plan, which replaces the
                                 confirmed or  unconfirmed Plan dated              Aug. 6, 2020   .

                                 Date and Time of Modified Plan Confirmation Hearing:
                                    December 17, 2020 @ 1:30 p.m.
                                 Place of Modified Plan Confirmation Hearing:
                                   U.S. Bankruptcy Court 200 S. Washington Street, 3rd Fl.
                                 Alexandria, VA 22314

                       The Plan provisions modified by this filing are:
                           #2, #3B, #6

                       Creditors affected by this modification are:
                         County of Fairfax
                       Merrick Bank
                       Jefferson Capital Systems, LLC
                       Atlas Acquisitions LLC
                       PNC Mortgage
1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may  Included                              Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money            Included                              Not included
          security interest, set out in Section 8.A
                                                                                  Page 1

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
         Case 20-11542-KHK                          Doc 21           Filed 10/08/20 Entered 10/08/20 11:26:08                   Desc Main
                                                                    Document      Page 2 of 6                                                10/08/20 11:06AM




C.        Nonstandard provisions, set out in Part 12                                                    Included            Not included

2.         Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $900.00 per month for 5 months, then $1,130.00 per
           month for 55 months.
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 66,650.00 .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
      Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
      and (C)(3)(a) and will be paid $     , balance due of the total fee of $  concurrently with or prior to the payments to
      remaining creditors.
      Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
County of Fairfax                             Taxes and certain other debts       230.87                             Prorata
                                                                                                                     1 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.              Replacement Value
-NONE-


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
                                                                               Page 2

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
         Case 20-11542-KHK                          Doc 21           Filed 10/08/20 Entered 10/08/20 11:26:08               Desc Main
                                                                    Document      Page 3 of 6                                           10/08/20 11:06AM




           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value               Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment      To Be Paid By
-NONE-
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
-NONE-




           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 100 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 100 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                                                                               Page 3

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
        Case 20-11542-KHK                          Doc 21           Filed 10/08/20 Entered 10/08/20 11:26:08                        Desc Main
                                                                   Document      Page 4 of 6                                                     10/08/20 11:06AM




                      principal residence is a default under the terms of the plan.
Creditor                                Collateral                       Regular           Estimated     Arrearage     Estimated Cure       Monthly
                                                                         Contract          Arrearage     Interest Rate Period               Arrearage
                                                                         Payment                                                            Payment
Clean-Side,Inc                          13930 New                        0.00              6,100.00      0%              52months                   Prorata
                                        Braddock Road
                                        Centreville, VA
                                        20121 Fairfax
                                        County
Coleman & Wood                          13930 New                        0.00              0.00          0%              0months
                                        Braddock Road
                                        Centreville, VA
                                        20121 Fairfax
                                        County
County of Fairfax                       13930 New                        0.00              0.00          0%              0months
                                        Braddock Road
                                        Centreville, VA
                                        20121 Fairfax
                                        County
Inova Healthcare Services               13930 New                        0.00              1,503.00      0%              52months                   Prorata
                                        Braddock Road
                                        Centreville, VA
                                        20121 Fairfax
                                        County
Pnc Mortgage                            13930 New                        1,872.00          24,617.36     0%              52months                   Prorata
                                        Braddock Road
                                        Centreville, VA
                                        20121 Fairfax
                                        County
Singleton's Grove HOA                   13930 New                        120.00            17,595.97     0%              52months                   Prorata
                                        Braddock Road
                                        Centreville, VA
                                        20121 Fairfax
                                        County
West Capital Financial                  13930 New                        0.00              1,990.00      0%              52months                   Prorata
Service                                 Braddock Road
                                        Centreville, VA
                                        20121 Fairfax
                                        County
          B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                      regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                      debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                      below.
Creditor                            Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                            Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                    Arrearage
-NONE-


          C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                      constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                      payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                      1322(c)(2) with interest at the rate specified below as follows:
Creditor                                    Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-



7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                      A.           Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                                                                      Page 4

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 20-11542-KHK                          Doc 21           Filed 10/08/20 Entered 10/08/20 11:26:08             Desc Main
                                                                     Document      Page 5 of 6                                          10/08/20 11:06AM




                        contracts:

Creditor                                               Type of Contract
-NONE-

            B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                        contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                        arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                        indicated below.

Creditor                                      Type of Contract               Arrearage              Monthly Payment for Estimated Cure Period
                                                                                                    Arrears
-NONE-
8.          Liens Which Debtor(s) Seek to Avoid.
            A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis        Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral         Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions
             None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.


                                                                                Page 5

      Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
         Case 20-11542-KHK                         Doc 21           Filed 10/08/20 Entered 10/08/20 11:26:08                    Desc Main
                                                                   Document      Page 6 of 6                                                 10/08/20 11:06AM




          Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
          provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
          in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.
The claims of Jefferson Capital Systems, LLC (Claim 1-1, Claim 2-1, Claim 4-1 and Claim 5-1) and Merrick Bank (Claim 3-1) are
not paid in the plan as they are disputed and Debtor will be filing Objections to the aforesaid proofs of claim.



Dated:      October 8, 2020

/s/ Jose Eduardo Azero                                                                            /s/ Januario G. Azarcon
Jose Eduardo Azero                                                                                Januario G. Azarcon 22810
Debtor                                                                                            Debtor's Attorney
          By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
          certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
          Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      October 8, 2020            , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                  /s/ Januario G. Azarcon
                                                                                                  Januario G. Azarcon 22810
                                                                                                  Signature

                                                                                                  10605 B2 Judicial Drive
                                                                                                  Fairfax, VA 22030
                                                                                                  Address

                                                                                                  (703) 893 0760
                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         October 8, 2020             true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
 by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
 by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                  /s/ Januario G. Azarcon
                                                                                                  Januario G. Azarcon 22810




                                                                                  Page 6

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
